EXHIBIT 7
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS, and
BIGTENT CREATIVE,

                   Plaintiffs,
                                                       Civil Action No.
vs.
                                                       Related to:
GREG ABBOTT, in his official capacity as               Texas League of United Latin American
Governor of the State of Texas; and RUTH               Citizens v. Abbott, No. 1:20-cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                   Defendants.


      DECLARATION OF ANDRÉS ROSAS

        I, Andrés Rosas, according to 28 U.S.C. § 1746, testify that:

        1.     My name is Andrés Rosas. I am a legal adult, competent to testify, and declare the

following facts based on my own personal knowledge.

        2.     I am a resident and registered voter in Nueces County, Texas. I am 81 years old and

a member of the Texas Alliance for Retired Americans.

        3.

harder for me to vote. Corpus Christi is a large city geographically with over 300,000 people and

I am worried about their only being one location to drop mail-in ballots for this many people. There

is also currently significant ongoing construction throughout the city, and I am worried that it will

be very hard for me to get to the sole drop off location.

        4.                                                   now unsure whether to drop my ballot

off or instead send it in the mail. I am worried about using the mail because I am concerned about
my ballot arriving on time and being properly counted given the widespread reports of significant

issues with the United States Postal Service.

       5.      Beyond the fact that the single drop off location may be far from my home, the

limitation to only one location in Nueces County also concerns me because it will significantly

increase the number of people who must use that single location. I am concerned about having to

wait in a significantly longer line to have to drop off my ballot as well as the increased risk of

catching COVID-19 given that this change will force many more people to congregate in one

location.

       6.

concerns for me because it seems entirely unnecessary and will make it harder for many people to

vote. These are just places to drop off a ballot. It does not make any sense to me why there should

not be many of them.

               I declare under penalty of perjury that the foregoing is true and correct.




               Executed on _____________.

                                                             ________________________

                                                             Andrés Rosas




                                                -2-
